Citation Nr: 0315135	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression and anxiety.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the Navy from June 
1965 to May 1967.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the New Orleans, Louisiana Department of Veterans Affairs 
(VA) Regional Office (RO).  In a December 2000 decision, the 
Board remanded the appellant's claims of entitlement to 
service connection for depression and anxiety and for bladder 
cancer.

In a VA Form 9 submitted in September 2002, the appellant 
requested a Travel Board hearing at the RO or a 
videoconference hearing- whichever would be scheduled first.  
However, he subsequently indicated, in a written statement 
dated in October 2002, that he no longer wanted any such 
hearing and he asked that his case be transferred to the 
Board immediately.  Accordingly, his hearing request has 
effectively been withdrawn.  38 C.F.R. § 20.702(e).


REMAND

In February 2002, the RO granted service connection for 
prostrate cancer assigned an initial noncompensable 
evaluation for that disability.  In April 2002, the RO 
proposed the severance of that grant of service connection; 
notice of the proposed action was sent to the appellant on 
April 29, 2002.  On June 20, 2002, the appellant submitted a 
VA Form 21-4138 in which he stated that he disagreed with the 
decision of April 29, 2002.  

In July 2002, the RO issued a rating decision that 
accomplished the severance of service connection for prostate 
cancer.  Notice of the RO action was sent to the appellant on 
July 22, 2002.  In September 2002, the appellant submitted a 
VA Form 9 in which he disagreed with the severance of service 
connection for prostate cancer, although he referred to the 
disability for which service connection was severed as 
"bladder cancer" rather than prostate cancer.  The Board 
finds that said statement constituted a Notice of 
Disagreement (NOD) with the July 2002 RO rating action.  It 
appears that the RO has not acted upon that NOD.

In reviewing a similar factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) directed that 
where an appellant has submitted a timely NOD with an adverse 
decision and the RO did not subsequently issue an SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Therefore, this case must be remanded to 
the RO for the issuance of an SOC that addresses the issue of 
severance of service connection for prostate cancer.

Since the issuance of the July 2003 Supplemental Statement of 
the Case (SSOC) and the transfer of the claims file to the 
Board in November 2002, the Board accomplished additional 
evidentiary development.  As a result of the Board's 
development action, there was submitted additional evidence 
that appears to be relevant to the issues on appeal.  Neither 
the appellant nor his representative has provided a waiver of 
the initial review of that evidence by the RO prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since an SSOC pertaining to that evidence 
was not issued, this evidence must be referred back to the 
RO.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  In any case, since the matter 
is being remanded, the RO will have the opportunity to 
consider the evidence submitted to the Board by the appellant 
in January and April of 2003.

In addition, while the case was in development status, the 
United States Court of Appeals for Veterans Claims (Court) 
clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

The Board notes that the appellant underwent a VA psychiatric 
examination in April 1998.  The examining psychiatrist 
rendered Axis I diagnoses of depression and anxiety.  
However, the examiner also noted that he was unable to offer 
an opinion as to whether the current disorders were related 
to symptoms the appellant reported having in service because 
no service medical records had been included in the claims 
file.  The RO subsequently obtained the appellant's service 
medical records, but did not obtain a psychiatric opinion 
concerning the etiology of the appellant's current 
psychiatric disorders thereafter.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  Thereafter, the RO should schedule a 
VA psychiatric examination of the 
appellant to determine the nature, 
etiology and extent of any psychiatric 
disorder present.  The entire claims file 
must be reviewed by the VA psychiatrist 
in conjunction with the examination.


The examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The report should also 
reflect the examiner's review of 
pertinent material in the claims file.

The examiner should also be asked to 
offer opinions as to the etiology of all 
documented psychiatric and/or 
psychological condition(s).  In 
particular, the examiner should offer 
opinions as to whether it is as likely as 
not that the etiology of the appellant's 
current psychiatric or psychological 
pathology is attributable to any disease 
or incident suffered during his active 
military service; any disease or incident 
suffered prior to service; any disease or 
incident suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The RO should issue an SOC that 
addresses the appellant's claim that 
severance of service connection for 
prostate cancer was not warranted.  For 
the Board to have jurisdiction of this 
issue, an appeal must thereafter be 
perfected on a timely basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




